DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments of 5/23/2022 have been carefully considered and are not persuasive.

The applicant argues on pages 7 and 8 of the 5/23/2022 communication:
“D1 does not appear to teach or suggest modification of the actual weight weighed by the scale. Instead, D1 only teaches transmitting the actual weight data that is sensed by the scale. Whilst it may be true that the weight data in D1 may be appended with some overhang condition indicator or that an extra message may be sent with that weight data to the POS, this does not change the fact that the actual measured weight is transmitted to the POS in D1 and not a modified weight as required by the Claim 1.”

The examiner has carefully reviewed the instant specification and the teachings of McQueen et al. (US 2011/0132985) and finds the them to be fundamentally alike in this regard.

The instant application states at para 0041:
“If the off-platter detection assembly 126 detects an off-platter weigh condition (block 206), the processing platform 132 modifies the weight (block 208). Example modifications include, but are not limited to, changing the weight value to an out-of-bounds value, to an invalid weight, to have a reversed sign, to append a message, indicator, flag, etc., to add a letter character, etc.”

The examiner comments that all of these are essentially ‘flags’. That is, instead of trying to ‘correct’ the weight (which cannot really be known at that point), the weight value is modified by marking it in some way. 

McQueen similarly states at para [0083]: 
“The data pertaining to the off-scale/overhanging condition may be reported by appending data to the weight information”

Thus in at least one embodiment, McQueen seems to be showing the same thing as what the instant application shows, namely some marker (i.e. a flag) is appended to the weight data to reflect an overhand condition.

In summary, the examiner has carefully considered the applicant’s arguments but concludes that McQueen does modify the weight, as claimed, by appending a something to it that indicates the overlap condition. Thus the examiner finds that in this regard, the claim limitations are indeed met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen et al. (US 2011/0132985).

The examiner finds himself in broad agreement with the UK Patent Office’s written opinion in corresponding case GB2101928.6. Therefore, significant portions of that written opinion are excerpted below, with separate comments by the examiner to follow:

<beginning excerpt of UK Patent Office’s written opinion in corresponding case GB2101928.6>
McQueen et al. teaches:
A barcode reading and weighing apparatus ((0027], figure 1, multi-plane scanner scale), the apparatus comprising:
a weigh platter having a surface extending in a first transverse plane ([0028], figure 1, weigh platter 20);
a scale configured to measure a weight of an item on the surface ({[0028], figure 1, load cell(s) 17, 18);
an off-platter detection assembly configured to detect whether a portion of the item is not resting on the weigh platter ([0029], figure 1, light source 26, light guide 30, detector 40);
a communication interface configured to communicate with a point-of-sale system ([0040], implied);
a processor in communication with the weigh platter, the off-platter detection assembly and the communication interface ([0031], controller, [0040], implied); and
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the barcode reading and weighing apparatus to (ibid., implied),
 when the portion of the item is not resting on the weigh platter, modify the weight to form a modified weight and send the modified weight to the POS system via the communication interface, wherein the weight is modified to indicate the portion of the item was not resting on the weigh platter ([0081], figure 19 steps 366, 370, [0083], "The data pertaining to the off-scale/overhanging condition may be reported by appending data to the weight information", [0070], "if the scale receives a weight request from a connected POS device and the overhanging condition is sensed by the detectors, the system may respond with a weight and some extra appended data that indicates (a) the overhanging condition; (b) identification of which side of the platter is affected").


The subject-matter of claim 10 corresponds to that of claim 1 in terms of a method and is therefore also not new.
The subject-matter of claim 14 differs from that of claim 1 in that, in response to detecting when the portion of the item is not resting on the weight platter, instead of modifying the weight and transmitting it to the POS system, the barcode reading and weighing apparatus disables the weigh platter. However, such features are also disclosed in McQueen et al. ({0040], [0068], [0077], figure 19 step 362). The subject-matter of claim 14 is therefore also not new. 
The subject-matter of claim 19 differs from that of claim 1 in that, in response to detecting when the portion of the item is not resting on the weight platter, instead of modifying the weight and transmitting it to the POS system, the barcode reading and weighing apparatus:
1. when a weight priority associated with the item is a first priority, provide an indication that the item is not wholly resting on the weigh platter, and
2. when the weight priority is a second priority, send the weight measured by the scale to the POS system,
3. wherein the weight priority associated with the item is identified by the barcode reading and weighing apparatus.
Underlying such features is the rule according to which an off-platter condition is only reported by the barcode reading and weighing apparatus to the POS system for items having a certain "priority", where this priority can be based on, e.g., an item's cost-per-unit-weight exceeding a predetermined threshold (see description, [(0047]). The aforementioned rule is only based on commercial considerations such as preventing economic loss; this is confirmed by the fact that the retailer, not a technically skilled but commercial person, sets the predetermined cost-per-unit-weight threshold used in determining the priority of a scanned and weighed item (description, [0047]). As the rule makes no technical contribution and is thus of no relevance to the technical contribution of the claimed subject-matter, it may be legitimately provided to the skilled person for implementation in the system of McQueen et al.. An obvious implementation performed by the skilled person would contain the above-indicated features, as they merely correspond to the automation of the rule by means of the barcode reading and weighing apparatus's processor.
The subject-matter of claim 19 therefore does not involve an inventive step.
Dependent claims 2-9, 11-18, 20-28 do not contain any features which, in combination with the features of any claim to which they refer, meet the requirements of novelty and/or inventive step, for the reasons provided in the sub-paragraphs below.

McQueen et al.  discloses the additional features of claims 2, 11, 16 ([O080], figure 19 step 368), 3, 17 ([0003], [0051], [0054], [0068], checkout countertop), 8, 22 ([0003], [0033], [0083], implied), 9, 18 ([0029], figure 1), 13, 24 ([0081], [0070]), 15 ([0077], figure 19 step 362, [0081], figure 19 step 370), 20 ([0003], [0040]) and 21 ([0081], figure 19 step 370). For this reason, the subject-matter of claims 2, 3, 8, 9,11, 13 and 15-18 is not new, and the subject-matter of claims 20, 21, 22 and 24 does not involve an inventive step.

Claims 4-7, 12 describe in more detail how the weight is modified to indicate the “off-platter" condition, e.g., by representing an invalid weight or by including a letter. These are considered obvious implementation details given the disclosure of McQueen et al. that the same condition is reported by appending data to the weight information. Thus in McQueen et al. a choice evidently needs to be made as to how to encode the condition (e.g., by means of which sequence of bytes or characters) that is appended to the weight, thereby rendering the modified weight (weight plus encoded condition) invalid; otherwise, the POS would not detect the condition. Furthermore, throughout the description (see, e.g., [0041]) the specific modified weight representations have been specified as is, without the indication of any special technical considerations underlying them.

The additional features of claims 23, 25-28 correspond to obvious implementations of refinements or additions to the commercial scheme identified in section 1.1.4. For example, using RFID tags, bar codes or object recognition to identify prioritized items (claim 27) is obvious starting from McQueen et al., as McQueen et al. discloses a "“scanner-scale" which both identifies (e.g., by way of laser scanning, imaging-based scanning, RFID scanning) and weighs an item ({0027]).

<ending excerpt of UK Patent Office’s written opinion in corresponding case GB2101928.6>


The US examiner finds that the prior art of McQueen et al. as described in the above-excerpted UK written opinion, generally teaches or renders obvious the instant invention.

Some additional points by the present United States examiner:

(1)  McQueen et al. is directed to the identical problem of the instant invention, of items that hang over the edge of a weighing platter on at a Point-of-Sale checkout system, and the problem is solved in an identical way, through light emitter/sensor-based detection of protrusions beyond the weighing surface.
(2) The examiner notes that many claims are directed to ways of flagging conditions of extending beyond the weighing surface. This is a formality. There would be many alternative and equivalent ways of flagging this condition. That is seen as a programming formality.
(3) Flagging only certain items is not technically different. Rather, it is obvious that one may not want to raise flags too excessively but only in cases of important loss risk. There is no structural difference in the system but only a programming difference to limit how often the system flags scan events.
(4) While the instant claims numbers don’t all match identically to the claim numbers associated with the UK written opinion, the content of the claims is generally alike and the points made in that action are applicable here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A HESS/Primary Examiner, Art Unit 2876